Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8-11 and 13 are presented for examination.
Applicants’ amendment and response filed September 23, 2021 have been received and entered.
Claim 13 is withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Accordingly, the rejection made under obviousness-type double patenting over claims 1 and 8-12 of U.S. Patent No. 10,702,544 B2 as set forth in the previous Office action dated June 24, 2021 at pages 2-4 as applied to claims 1 and 7-11 is hereby WITHDRAWN because the applicants amended claim 1 to recite “a method for suppressing or improving hair graying in a mammal”.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated June 24, 2021 at pages 4-6 as applied to claim 1 is hereby WITHDRAWN because the applicants amended claim 1 to recite the preferred stabilizing agents of type XVII collagen expressions.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action dated June 24, 2021 at page 6 as applied to claim WITHDRAWN because the applicants deleted the phrase, “a suppressive agent of type XVII collagen degradation”.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Klett-Loch (6,013,279) as set forth in the previous Office action dated June 24, 2021 at page 7 as applied to claims 1, 7 and 10 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite “a method for suppressing or improving hair graying in a mammal”.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Jarrousse et al. (6,645,477 B1) as set forth in the previous Office action dated June 24, 2021 at page 8 as applied to claims 1, 7, 8 and 11 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite “a method for suppressing or improving hair graying in a mammal”.
Allowable Subject Matter
Claims 1 and 8-11 are allowable.  Note claim 13 will be rejoined, therefore, the allowed claims are 1, 8-11 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629